By the Court.
The petitioner, without conforming to the provisions of G. L. (Ter. Ed.) c. 231, § 104, in regard to claiming a jury trial, seeks by this petition for a writ of mandamus to compel the respondent to grant his motion (which was denied) to remove an action to the Superior Court for trial by jury on the single ground that the denial of his motion violated the Seventh Amendment to the Constitution of the United States. There is nothing in this contention. “The first ten amendments to the Federal Constitution contain no restrictions on the powers of the State, but were intended to operate solely on Federal Government.” Brown v. New Jersey, 175 U. S. 172, 174. Commonwealth v. Wilkins, 243 Mass. 356, 361. Commonwealth v. Gedzium, 259 Mass. 453, 457. Gaines v. Washington, 277 U. S. 81, 85.

Exceptions overruled.